Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          No. 04-20-00344-CV

                                           Sharon JOHNSON,
                                                Appellant

                                                     v.

                                       Samuel B. VILLARREAL,
                                               Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015EM504204
                             Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 16, 2020

DISMISSED

           By letter dated June 30, 2020, appellant was instructed to pay the $205.00 filing fee for this

appeal. Our record contains no evidence that appellant is excused by statute or rule from paying

the filing fee. See TEX. R. APP. P. 5, 20. On August 6, 2020, this court ordered appellant to show

cause in writing by August 21, 2020, that the filing fee had been paid. Appellant was advised that

if she failed to respond within the time provided, this appeal would be dismissed for failure to pay

the filing fee. See TEX. R. APP. P. 5, 42.3(c). Appellant did not respond or pay the filing fee.

Accordingly, this appeal is dismissed for failure to pay the filing fee. See id.

                                                      PER CURIAM